          Case 2:19-cv-05291-SPL Document 53 Filed 06/25/20 Page 1 of 4




 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8                                                )    No. CV-19-05291-PHX-SPL
         Scottsdale Gas Company LLC,
 9                                                )
                                                  )
                          Plaintiff,              )    ORDER
10                                                )
         vs.
11                                                )
                                                  )
         Tesoro Refining & Marketing Company      )
12       LLC, et al.,                             )
13                                                )
                          Defendants.             )
14                                                )

15             Before the Court is Defendants’ Motion for a Writ of Restitution Returning
16   Premises to Defendants and Evicting Plaintiff (Doc. 31), Plaintiff’s Response (Doc. 40),
17   and Defendants’ Reply (Doc. 44). Additionally, before the Court is Defendants’ Motion to
18   Construe Their Motion for Writ of Execution as a Motion for Partial Summary Judgment
19   (Doc. 49), Plaintiff’s Response (Doc. 50), and Defendants’ Reply (Doc. 51).1 For the
20   following reasons, both motions will be denied.
21   I.        Background
22             Plaintiff operates a retail convenience store and gas station located in Scottsdale,
23   Arizona (the “Property”). (Doc. 1 at 1) In 2013, Defendant Treasure assigned its leasehold
24   interest in the Property to Plaintiff. (Doc. 1 at 2) On September 30, 2019, Plaintiff filed the
25   Complaint, alleging breach of contract and violations of the Petroleum Marketing Practices
26
27   1
            Because it would not assist in resolution of the instant issues, the Court finds the
28   pending motions suitable for decision without oral argument. See LRCiv. 7.2(f); Partridge
     v. Reich, 141 F.3d 920, 926 (9th Cir. 1998).
       Case 2:19-cv-05291-SPL Document 53 Filed 06/25/20 Page 2 of 4




 1   Act, 15 U.S.C. §§ 2801-07. (Doc. 1) Defendants filed an Answer and Countercomplaint on
 2   October 23, 2019. (Doc. 18) On December 11, 2019, Defendants filed an amended
 3   Countercomplaint, alleging claims for breach of contract, breach of the duty of good faith
 4   and fair dealing, declaratory judgment, forcible entry and detainer, and injunctive relief.
 5   (Doc. 26) On February 12, 2020, Defendants filed a motion requesting the Court to issue a
 6   temporary restraining order without notice and a preliminary injunction. (Doc. 30)
 7   Defendants argued that Plaintiff had violated the parties’ agreement by changing the
 8   signage and selling off-branded gasoline at the Property. (Doc. 30) The Court denied both
 9   requests. (Docs. 32, 37) Also on February 12, 2020, Defendants filed the Motion for a Writ
10   of Restitution Returning Premises to Defendants and Evicting Plaintiff. (Doc. 31) On May
11   5, 2020, Defendants filed a motion for substitute of counsel. (Doc. 48) The new counsel
12   then filed the Motion to Construe the Motion for Writ of Execution as a Motion for Partial
13   Summary Judgment on June 3, 2020. (Doc. 49) The Court addresses each motion in turn.
14   II.    Legal Standard
15          Under Arizona law, a writ of restitution may be issued only after the entry of
16   judgment finding a party guilty of forcible detainer. A.R.S. § 12-1178(A). Forcible detainer
17   occurs when a landlord makes a written demand to deliver possession of the property and
18   the person occupying the property refuses. A.R.S. § 12-1173. Arizona forcible detainer
19   statutes “apply only when the parties have a landlord-tenant relationship.” United Effort
20   Plan Tr. v. Holm, 101 P.3d 641, 645 (Ariz. Ct. App. 2004). In a forcible detainer action, if
21   the underlying landlord-tenant relationship is disputed, that dispute must first be resolved
22   in a general civil action. Colonial Tri-City Ltd. P’ship v. Ben Franklin Stores, Inc., 880
23   P.2d 648, 653 (Ariz. Ct. App. 1993).
24   III.   Discussion
25          A.     Motion for Writ of Restitution
26          Defendants assert that they are entitled to possession of the Property pursuant to
27   Arizona Revised Statute (“A.R.S.”) § 12-1178(A) because Plaintiff has committed a
28   material breach of the lease assignment agreement. (Doc. 31 at 2-4) Defendants argue that


                                                  2
       Case 2:19-cv-05291-SPL Document 53 Filed 06/25/20 Page 3 of 4




 1   Plaintiff’s recent action of selling off-branded gasoline at the Property is “unequivocally
 2   violative of the reasonable and material provisions of the franchise agreement between the
 3   parties, putting Defendants’ right to evict [Plaintiff] beyond dispute.” (Doc. 31 at 4)
 4   Defendants argue that the Court must find Plaintiff guilty of forcible entry and detainer and
 5   issue a writ of restitution to return possession of the Property back to Defendants. (Doc. 31
 6   at 6)
 7           In response, Plaintiff argues that Defendants are not entitled to possession of the
 8   property. (Doc. 40 at 2) Plaintiff further argues that Defendants’ motion is premature
 9   because issues of legal entitlement to the property and terms of the parties’ agreement are
10   all interrelated issues at the core of this case. (Doc. 40 at 2-5)
11           Here, Defendants do not assert to be in a landlord-tenant relationship with Plaintiff.
12   To the contrary, the parties agree that non-party National Retail Properties LP is the
13   landlord of the property. (Docs. 1 at 1-2; 26 at 8) Therefore, Defendants are not entitled to
14   a writ of restitution pursuant to A.R.S. § 12-1178(A). United Effort Plan Tr., 101 P.3d at
15   645 (Arizona forcible detainer statutes “apply only when the parties have a landlord-tenant
16   relationship.”).
17           B.     Motion for Partial Summary Judgment
18           On June 3, 2020, Defendants submitted a second motion requesting the Court treat
19   their Motion for Writ of Restitution as one for partial summary judgment. (Doc. 49)
20   Defendants request that the Court use its inherent authority under Federal Rule of Civil
21   Procedure 56(e) and (f) to decide their arguments under a summary judgment standard and
22   consider additional supplemental legal authority. (Doc. 49 at 1) Specifically, Defendants
23   concede that the parties do not have a landlord-tenant relationship, and request that the
24   Court consider Defendants’ arguments under A.R.S. §§ 12-1251(A) and -1255(B). (Doc.
25   49 at 2-3) Plaintiff opposes Defendants’ request and argues that the Motion for Writ of
26   Restitution does not comply with the motion for summary judgment requirements found in
27   Federal Rule of Civil Procedure 56(c) and Local Rule 56.1. (Doc. 50 at 2)
28           The dispositive motion deadline in this case ended on March 17, 2020. (Doc. 25)


                                                    3
       Case 2:19-cv-05291-SPL Document 53 Filed 06/25/20 Page 4 of 4




 1   Here, Defendants are asking the Court to consider a new dispositive motion based on a
 2   different legal theory. In addition, Defendants are effectively asking the Court to amend
 3   the Countercomplaint and disregard their allegation of entitlement to the Property pursuant
 4   to A.R.S. § 12-1171. (Doc. 26 at 7-9) In its discretion, the Court declines to consider the
 5   new arguments raised by Defendants.
 6          Accordingly,
 7          IT IS ORDERED that Defendants’ Motion for Writ of Restitution (Doc. 31) and
 8   Motion to Construe Their Motion for Writ of Execution as a Motion for Partial Summary
 9   Judgment (Doc. 49) are denied.
10          Dated this 25th day of June, 2020.
11
12                                                    Honorable Steven P. Logan
                                                      United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
